                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Benita Taylor Greene,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:20-cv-00096-MR-WCM
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2021 Order.

                                               July 20, 2021




      Case 1:20-cv-00096-MR-WCM Document 23 Filed 07/20/21 Page 1 of 1
